Fourth Court of Appeals
                                      San Antonio, Texas
                                           January 16, 2019

                                         No. 04-18-00700-CV

                                   IN RE Stephen Patrick BLACK,
                                             Appellant

                   From the 274th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. CV-15-1805
                              Honorable Gary L. Steel, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           Relator’s motion for rehearing en banc is denied.



                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court